Citation Nr: 1203885	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  03-31 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Katz, Counsel




INTRODUCTION

The Veteran served on active duty from January 1970 to January 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office in Indianapolis, Indiana (RO) and Board remand.

While the appeal was pending, the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part and parcel of an initial- or increased-rating claim when raised by the record.  Mayhue v. Shinseki, --- Vet. App. --- No. 09-0014 (U.S. Vet. App. Jan. 18, 2011); Rice v. Shinseki, 22 Vet. App. 447 (2009).  In other words, the Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU rating when this issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996).  See also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991). 

In the present case, the Veteran filed a formal claim for entitlement to TDIU in May 2006.  In its June 2009 Remand, the Board referred the issue of entitlement to TDIU to the RO for appropriate disposition.  However, review of the claims file reflects that the RO has not yet adjudicated the issue.  The Veteran has submitted various statements and medical evidence suggesting that he may be unable to work as a result of his service-connected PTSD.  As PTSD is the only service-connected disorder of record, and because there is evidence suggesting that the Veteran's PTSD may interfere with his ability to work, the Board construes the issue of entitlement to a TDIU as a part of the Veteran's claim for entitlement to an increased rating for PTSD.  Rice, 22 Vet. App. 447.  As the RO has not yet considered the issue of entitlement to a TDIU, the Board will assume jurisdiction of it as indicated on the title page. 

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 


FINDING OF FACT

Since the initial grant of service connection, the Veteran's PTSD has been manifested by euythymic, nervous, anxious, or depressed mood; appropriate, constricted, flat, blunted, or depressed affect; depression; sleep disturbance; nightmares; flashbacks; intrusive thoughts; social isolation; hypervigilance; exaggerated startle response; poor concentration; survival guilt; avoidance of trauma-related stimuli; anger; problems maintaining good working relationships; hyperarousal; reliving traumatic experiences; suicidal ideation; limited insight; and poor immediate memory.  The evidence also shows that the Veteran had good eye contact, normal speech, normal thought processes, and no hallucinations or delusions.  


CONCLUSION OF LAW

The criteria for an initial evaluation of 50 percent, but no more, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  Upon receipt of a substantially complete application for benefits, VA must notify the Veteran of what information or evidence is needed in order to substantiate the claim, and it must assist the Veteran by making reasonable efforts to obtain the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Prior to a November 2010 readjudication of the Veteran's claim, letters dated in May 2001, August 2003, January 2004, April 2006, July 2006, and October 2006 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded, Vazquez-Flores v. Shinseki, No. 2008-7150 (Fed. Cir. Sept. 4, 2009); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA defect may be cured by the issuance of a fully compliant notification letter followed by a re-adjudication of the claim).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. - (2009).

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, service personnel records, VA medical treatment records, and identified private medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was provided with a VA examination in September 2009 with regard to his PTSD.  He has not indicated that he found this examination to be inadequate.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination provided in this case is adequate, as it provides sufficient information and detail to determine the severity of the Veteran's service-connected PTSD in accordance with the pertinent rating criteria.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion regarding the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

Finally, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2010).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21 (2010); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

As the current appeal is based on the assignment of an initial rating for a disability following the initial award of service connection for that disability, evidence contemporaneous with the claim and the initial rating decision is most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Id.

In a November 2002 rating decision, the RO granted service connection for PTSD and assigned an initial evaluation of 30 percent, effective April 6, 2001 under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411.  In April 2003, the Veteran filed a notice of disagreement with regard to the evaluation assigned, and in October 2003, he perfected his appeal.

The current regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan, 16 Vet. App. 436.  Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

Pursuant to Diagnostic Code 9411, PTSD is rated 30 percent disabling when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), and chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events).  A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  A maximum 100 percent evaluation is for application when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger  of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

In evaluating the evidence, the Board has considered the various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  For example, a GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 41-50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 31-40 reveals some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  DSM-IV at 46-47.  

A November 2000 report of contact reflects that the Veteran called the Vietnam Veterans of America and reported that he had a loaded gun and was having thoughts of killing himself.  Vietnam Veterans of America staff were able to keep the Veteran engaged in conversation while law enforcement was notified.  The Veteran eventually fell asleep on the phone, and law enforcement removed weapons from his residence.

VA treatment records from December 2000 through January 2001 reflect that the Veteran was admitted to the hospital and treated for PTSD.  Treatment included group and individual therapy.  The Veteran reported depression, sleep disturbance, suicidal ideation without attempt, nightmares, flashbacks, intrusive thoughts of Vietnam, social isolation, hypervigilance, and exaggerated startle reflex.  The Veteran reported that he worked as a heavy equipment operator since 1978, and that he was on sick leave during his hospital stay.  Mental status examination on admission revealed the Veteran to be alert, awake, and oriented.  He had good contact with his environment.  Judgment and insight were fair.  Affect was appropriate.  Mood was euthymic.  Memory was grossly intact.  The Veteran denied suicidal or homicidal ideations at that time.  Speech was normal.  The Veteran denied hallucinations and delusions.  The diagnosis was chronic PTSD, and a GAF score of 35 was assigned.  A January 2001 treatment record notes that the Veteran endorsed intrusive memories, nightmares, poor sleep, irritability, poor concentration, and social isolation.  The Veteran reported that he becamephysically active during sleep, which made his wife vacate the bed and sleep elsewhere.

A December 2000 letter from D.B., LCSW notes that the Veteran was first diagnosed with PTSD in April 1996, and that he was experiencing frightening flashbacks, survival guilt, nightmares, restless sleep, anxiety, depression, confusion, avoidance of trauma-related events, and social isolation.  The letter indicates that the Veteran recently threatened suicide with a revolver.  In a July 2001 letter, D.B. reported that the Veteran attended weekly PTSD group sessions and that he exhibited survival guilt, anger, and frustration.  In a September 2003 statement, D.B. stated that the Veteran attended a weekly PTSD group.  D.B. noted that the Veteran quit his job at a steel mill in June 2003 because he had problems maintaining good working relationships and argued with supervisors.  Also, pouring molten steel reminded him of being in combat in Vietnam.  D.B. indicated that the Veteran experienced symptoms, including nightmares, sleep disturbance, depression, anger, anxiety and social isolation.

In August 2002, the Veteran underwent a VA PTSD examination.  The Veteran reported symptoms including frequent intrusive recollections of traumatic experience, nightmares, flashbacks, sleep disturbance, reliving his experiences in Vietnam, and social isolation.  The Veteran reported that he and his wife separated numerous times and that they sleep in different beds because he woke up at night and kicked around the bed.  Mental status examination revealed the Veteran to be dressed appropriately.  He was very nervous and unable to concentrate.  He was somewhat restless.  He denied suicidal and homicidal ideation, as well as psychotic thought disorders.  His affect was constricted in range and his mood was anxious.  He was alert and fully oriented.  His memory was intact, but the Veteran was unable to concentrate and maintain immediate memory.  Insight was very limited.  The diagnosis was chronic PTSD, and a GAF score of 57 was assigned.

Vet Center treatment records from February 1996 through March 2007 reveal that the Veteran attended individual and group therapy.  He endorsed symptoms, including re-experiencing, hyperarousal, depression, grief, anxiety, poor self-esteem, poor stress management, guilt, anger, and social isolation.  Group therapy treatment records from 2000 reveal that the Veteran endorsed anger and suicidal ideation.  A November 2000 note reflects that the Veteran called the Vietnam Veterans of America stating that he had a gun and had thoughts of killing himself.  The police were contacted and removed weapons from the residence.  Group therapy treatment records from 2001 reflect that the Veteran endorsed anger, guilt, anxiety, depression, and intrusive memories.  Group therapy treatment records from 2002 reveal that the Veteran endorsed intrusive memories and depression.  Group therapy treatment records from 2003 reveal that the Veteran endorsed intrusive memories, depression, anxiety.  The Veteran was very introverted, withdrawn, and had a flat affect.  Group therapy treatment records from 2004 reveal that the Veteran endorsed anger, anxiety, depression, intrusive memories, social isolation, and poor sleep.  He was quiet, internalized his feelings, and had flat affect. He also had good eye contact.  Group therapy treatment records from 2005 reflect that the Veteran endorsed survival guilt and social isolation.  The Veteran was very quiet, had a flat affect, had a depressed mood, and was reserved.  Group therapy treatment records from 2006 reveal that the Veteran endorsed hypervigilance and nightmares.  The Veteran had a flat or blunted effect; depressed, anxious, or nervous mood; unsteady psychomotor activity; relaxed speech; low appetite; good eye contact; and concrete stream of mental activity.  A September 2006 record notes that the Veteran was on light duty at work, and felt that he did not want to return to regular duty due to his PTSD stress difficulties.  

Private medical treatment records from K.B., M.D. from October 2000 through November 2006 reveal diagnoses of and treatment for PTSD.  Treatment included medications, such as Zoloft, Lexapro, Remeron, and Xanax.  An October 2000 record reflects a finding of depression, and indicates that the Veteran did not take his boat out that year.  A November 2000 treatment record reflects that the Veteran's wife called and reported that the Veteran went "ballistic" and that a SWAT team came and removed a gun from their house.  A March 2004 treatment record notes that the Veteran's anxiety seemed fairly stable, but that he endorsed insomnia.  An October 2006 record reflects that the Veteran reported that he was still having problems with dreams.  In a November 2006 letter, Dr. K.B. reported that the Veteran has had an anxiety disorder, and that he was taking Xanax, Zoloft, and Remeron.  Dr. K.B. recommended one-on-one therapy for the Veteran.  

In an August 2003 statement, the Veteran reported symptoms including nightmares, sleep disturbance, increased startle reflex, hypervigilance, social isolation, and paranoia.  The Veteran reported that he quit his job of 24 years because he could not get along with his co-workers anymore.  In an August 2003 statement, the Veteran's wife stated that the Veteran had increased startle reflex, poor sleep, nightmares, and episodes of reexperiencing trauma.  She noted that she could not sleep in the same bed with the Veteran anymore because he tossed and turned too much in his sleep.  In a January 2006 statement, the Veteran's union representative, R.C., Jr. reported that the Veteran worked at a steel plant from May 1979 through June 2003, and that he left for personal and emotional issues.  In a May 2006 statement, R.C., Jr. stated that the Veteran's "condition has affected his ability to hold a job for any length of time."  R.C., Jr. noted that he had problems placing the Veteran in a long term job that he could hold, and that on one occasion, the Veteran could not finish an interview due to his nervous demeanor.  R.C., Jr. reported that he tried to help the Veteran by putting him on the "light duty" hiring list.  In a May 2006 letter, the Veteran's wife stated that the Veteran rarely left the house except for occasional jobs, mandatory weddings, and funerals.  She noted that he no longer associated with friends and had no social desires at all.  She stated that the Veteran had nightmares, sleep disturbance, survival guilt, suicidal ideation.  In a May 2006 statement, the Veteran reported that he was unemployed, but looking for work.  He endorsed symptoms, including nightmares, sleep disturbance, social isolation, and hypervigilance.

In January 2007, the Veteran underwent a VA PTSD examination.  The report notes that the Veteran had frequent intrusive memories and recollections, frequent nightmares, flashbacks, anxiety, and depression.  He also endorsed work problems and social problems.  Mental status examination revealed the Veteran to be alert and fully oriented.  He was dressed appropriately and casually.  He denied suicidal and homicidal ideation.  He also denied delusions, hallucinations, and psychoses.  Affect was depressed and mood was anxious.  Judgment was intact and fund of knowledge was average.  Insight was very limited.  The diagnosis was chronic PTSD, and a GAF score of 48 was assigned.  The VA examiner noted that the Veteran's PTSD caused him to lose a few hours from work, and indicated that the Veteran could perform desk-type work.

In an August 2006 letter, C.M., MSW noted that the Veteran attended group therapy for his PTSD, and that he exhibited symptoms including major depression, hypervigilance, sleeplessness, recurrent and intrusive thoughts, feelings of detachment, grief and guilt, impaired concentration, and internal distress.  C.M. reported that the Veteran had "difficulties with stress or disturbance which cause clinically significant impairment in his social, occupational and other important areas of functioning."  C.M. diagnosed PTSD and assigned a GAF score of 41.

In September 2009, the Veteran underwent another VA PTSD examination.  The Veteran endorsed symptoms, including hypervigilance, sleep disorder, nightmares, and flashbacks.  The VA examiner noted that the Veteran attended group therapy and that he took antidepressant medication.  The Veteran indicated that he was married with two children, and noted that he had a limited social life.  The Veteran reported that he was "in between jobs."  Mental status examination revealed the Veteran to be alert and fully oriented.  Affect was very anxious and mood was also anxious.  The Veteran's leg was restless throughout the interview.  The Veteran denied suicidal and homicidal ideation.  He also denied delusions, hallucinations, and psychosis.  His ability to concentrate was very limited, but his judgment was okay.  Insight was also limited.  The VA examiner stated that there was no severe flattened affect; circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation or mood; difficulty in establishing and maintaining effective work relationships; suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; or difficulty in adapting to stressful circumstances.  The examiner stated that the Veteran lost a few hours of time from work, but he did not remember the exact number.  The examiner noted that he could perform desk type work.  There was no impairment of thought process or social functioning, and there were normal activities of daily living.  The diagnosis was chronic PTSD, and a GAF score of 48 was assigned.

The lay testimony and statements provided by the Veteran, his wife, and R.C., Jr. are competent and credible evidence as to the observable symptoms that they report, and have been considered by the Board in its evaluation of the severity of the Veteran's PTSD.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  As discussed in greater detail below, the Veteran reported a variety of symptoms related to his PTSD, and also detailed his work history, which have been considered by the VA examiners.

The Veteran's current 30 percent evaluation contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

As noted above, GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter, 8 Vet. App. at 242.  The Veteran's GAF score of 35 reflects some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  The Veteran's GAF scores of 41 and 48 reveal serious symptoms or a serious impairment in social, occupational, or school functioning.  The Veteran's GAF score of 57 indicates moderate symptoms or moderate difficulty in social, occupational, or school functioning.  See DSM-IV at 46-47.  

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126 (2010); VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995). 

In this, and in other cases, only independent medical evidence may be considered to support Board findings.  The Board may not base a decision on its own unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  

Accordingly, based on the analysis of the evidence as outlined below, the Board finds that the evidence supports an initial rating of 50 percent, but no more, for the Veteran's service-connected PTSD.

Since the initial grant of service connection, the Veteran reported symptoms including depression, sleep disturbance, poor appetite, nightmares, flashbacks, intrusive thoughts and recollections, social isolation, hypervigilance, and exaggerated startle reflex.  He also endorsed poor concentration, survivor guilt, avoidance of trauma-related stimuli, anger, reliving traumatic experiences, hyperarousal, and paranoia.  In addition, the Veteran noted that he had problems maintaining good relationships with his co-workers.  The Veteran also reported that his wife did not sleep in bed with him, as he tossed and turned too much during the night.  There was one instance of suicidal ideation reported.

The medical evidence shows that the Veteran was regularly alert and fully oriented.  His affect was appropriate, constricted, flat, blunted or depressed.  His mood was euthymic, nervous, anxious, or depressed.  Memory was intact, but there was one instance of poor immediate memory.  Speech was normal.  There were no hallucinations or delusions.  Concentration was poor and insight was limited.  Eye contact was good.  As noted above, there was one instance of suicidal ideation.

After a thorough review of the evidence of record, the Board concludes that although not all of the symptomatology delineated under the relevant diagnostic code is demonstrated, the Veteran's symptoms more closely approximate the requirements for a 50 percent evaluation than the currently assigned 30 percent evaluation, as there is evidence of flattened affect, disturbances in motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board finds, however, that an evaluation in excess of 50 percent is not for assignment in this case.  While there is evidence of suicidal ideation, there is no evidence of obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; or inability to establish and maintain effective relationships.  Id.  Although the evidence of record may demonstrate one of the symptoms contemplated in a 70 percent evaluation, the Veteran's disability picture more closely corresponds to the requirements for a 50 percent evaluation.  Thus, as the evidence does not more nearly approximate an evaluation greater than 50 percent, an increased evaluation in excess of 50 percent is not warranted for the Veteran's PTSD.

The Board has also considered the Veteran's symptoms which are not specifically contemplated by the Rating Schedule, such as sleep disturbance, nightmares intrusive thoughts and memories, avoidance of trauma-related stimuli, exaggerated startle response, flashbacks, feelings of survivor guilt, hypervigilance, and poor appetite.  While those symptoms certainly contribute to the impairment caused by the Veteran's PTSD, they do not show occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood sufficient to warrant an evaluation in excess of 50 percent.  Mauerhan, 16 Vet. App. 436.  The Board recognizes that the Veteran is credible to report his PTSD symptoms.  The Veteran's symptoms were also considered by the VA examiners in this case, who provided GAF scores to illustrate the severity of the Veteran's PTSD.  As the findings reported by the VA examiners in this case with regard to the severity of the Veteran's PTSD were based on the subjective symptoms reported by the Veteran as well as objective mental status examinations, the Board concludes that the findings reported by the VA examiners with regard to the severity of the Veteran's PTSD to be of greater probative weight than the Veteran's statements as to his symptoms.  Accordingly, and for the foregoing reasons, an initial evaluation greater than 50 percent for service-connected PTSD is not warranted.  

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2010).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2010).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

The Board finds that the Veteran's PTSD is not so unusual exceptional in nature as to render the rating for this disorder inadequate.  The criteria by which the Veteran's PTSD is evaluated specifically contemplate the level of impairment caused by that disability.  Id.  As demonstrated by the evidence of record, the Veteran's PTSD is manifested by euythymic, nervous, anxious, or depressed mood; appropriate, constricted, flat, blunted, or depressed affect; depression; sleep disturbance; nightmares; flashbacks; intrusive thoughts; social isolation; hypervigilance; exaggerated startle response; poor concentration; survival guilt; avoidance of trauma-related stimuli; anger; problems maintaining good working relationships; hyperarousal; reliving traumatic experiences; suicidal ideation; limited insight; and poor immediate memory.  The evidence also shows that the Veteran had good eye contact, normal speech, normal thought processes, and no hallucinations or delusions.  When comparing this with the symptoms contemplated in the Rating Schedule, the Board finds that the schedular evaluation regarding the Veteran's PTSD is not inadequate.  An evaluation greater than 50 percent is provided for certain manifestations of PTSD, but the medical evidence reflects that those findings are not present in this case.  Therefore, the schedular evaluation is adequate and no referral is required. 

After review of the evidence of record, there is no evidence of record that would warrant a rating in excess of 50 percent for the Veteran's service-connected PTSD at any time during the period pertinent to this appeal.  38 U.S.C.A. 5110 (West 2002); see also Fenderson, 12 Vet. App. at 126.  While there have been day-to-day fluctuations in the manifestations of the Veteran's service-connected PTSD, the evidence shows no distinct periods of time since service connection became effective, during which the Veteran's PTSD has varied to such an extent that a rating greater or less than 50 percent would be warranted.  Cf. 38 C.F.R. § 3.344 (2010) (VA will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations).


ORDER

An initial evaluation of 50 percent, but no more, for the Veteran's service-connected PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

With regard to the issue of entitlement to TDIU, various lay statements and the medical evidence of record indicate that the Veteran's PTSD interfered with his ability to work.  In addition, the Veteran filed a formal claim for entitlement to TDIU in May 2006.  As discussed in the Introduction, the Board has assumed jurisdiction over the pending issue of entitlement to TDIU.  See Mayhue v. Shinseki, --- Vet. App. --- No. 09-0014 (U.S. Vet. App. Jan. 18, 2011); Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Review of the record reveals that there is competing evidence with regard to the issue of whether the Veteran is unemployable as a result of his service-connected PTSD.  The Veteran reported on several occasions that he stopped working at the job that he held for more than 24 years as a result of his PTSD.  A representative from the Veteran's union stated that the Veteran left his job in June 2003 due to personal and emotional reasons, and that the Veteran has been unable to secure any long-term job due to his PTSD.  In a November 2006 letter, K.B., M.D. reported that the Veteran was not able to handle his work environment due to his problems with anxiety.  

There is also evidence which suggests that the Veteran's service-connected PTSD does not significantly affect his ability to work.  Specifically, VA examiners in January 2007 and September 2009 both stated that the Veteran lost a few hours from work due to his PTSD.  However, the neither of the VA examiners provide any further detail as to the effect of the Veteran's PTSD on his ability to work.  While the medical evidence in this case is sufficient to evaluate the level of impairment of the Veteran's PTSD as far as the General Rating Schedule is concerned, the evidence does not sufficiently address the impact of the Veteran's PTSD on his ability to work.

In that regard, the Board finds that a more comprehensive VA examination addressing the impact of the Veteran's service-connected PTSD on his ability to work is warranted in this case.  Accordingly, the Veteran's claim for entitlement to TDIU is remanded to the RO to obtain a VA examination which addresses the impact of the Veteran's service-connected PTSD on his ability to work, consistent with his education and occupational experience.

Accordingly, the case is REMANDED for the following action:

1.  The RO must comply with the duty to notify provisions with respect to the Veteran's claim of entitlement to TDIU, as well as any duty to assist procedures. 

2.  Thereafter, the Veteran must be afforded an examination to determine the effects of his service-connected PTSD on his ability to maintain employment consistent with his education and occupational experience.  The claims file must be made available to the examiner for review in conjunction with the examination.  All necessary special studies or tests are to be accomplished. The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on a review of the case, the examiner must provide an opinion as to whether the Veteran's service-connected PTSD alone precludes him from securing and following substantially gainful employment consistent with his education and occupational experience.  All opinions provided must include an explanation of the bases for the opinions reached.  The report must be typed. 

3.  The RO must notify the Veteran that it is his responsibility to report for the scheduled VA examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 , 3.655 (2010).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file. 

4.  The examination report must be reviewed by the RO to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the RO must implement corrective procedures at once. 

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the RO must adjudicate the issue of whether entitlement to a TDIU is warranted.  If the claim is denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


